DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: 
    PNG
    media_image1.png
    43
    205
    media_image1.png
    Greyscale
. The specification fails to support
    PNG
    media_image2.png
    18
    82
    media_image2.png
    Greyscale
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: 
    PNG
    media_image1.png
    43
    205
    media_image1.png
    Greyscale
 and claim 11 recites
    PNG
    media_image3.png
    34
    218
    media_image3.png
    Greyscale
. As can be clearly seen expression (1) is defined by to different ranges which renders expression (1) as indefinite. As the metes and bounds of expression (1) cannot be determined, Claim 1 and all claims requiring claim 1 is deemed indefinite. 
For purposes of examination, the office will treat both version of expression (1) as examinable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennartz (US 2016/0315274 A1).

Regarding Claims 1 and 5, Lennartz teaches an organic light-emitting devices comprising (a) an anode, (i) a cathode, and (e) an emitting layer between the anode and cathode, comprising a luminescent organometallic complex X (phosphorescent emitter), a fluorescent emitter and a host compound (abstract). Figure 3 below shows the emission wavelength range for the phosphorescent emitter and the fluorescent emitter:





    PNG
    media_image4.png
    565
    783
    media_image4.png
    Greyscale

The office notes the phosphorescent emitter and the fluorescent emitter both show emission in the blue color regions. BE-24 is an example of a phosphorescent emitter and FE-2 is an example of a fluorescent emitter. The above graph shows that the solo emission of BE-24 reveals a shortest wavelength-side emission of ~ 450 nm is the combination of BE-24 and FE-2 shows a lower shortest wavelength-side emission.
The office interprets the above to mean that the lower shortest wavelength-side emission BE-24 is above or ≥ FE-2 which meets the criteria of applicants’ expression (1) and (2) (per claims 1 and 5).



Regarding Claim 4, Lennartz teaches the phosphorescent emitter can be represented by BE-46 (page 11):


    PNG
    media_image5.png
    258
    335
    media_image5.png
    Greyscale

BE-46 reads on applicants’ Formula 1 wherein Z1 is a phenyl; Z1 is a 5-membered ring heterocycle; A2 = C; B2 = N; B1 = C; M = Ir; n = 3, n =0 (per claim 4).

Regarding Claim 12-14, , Lennartz teaches an organic light-emitting device  can be made by thermal evaporation, chemical vapor deposition (CVD), physical vapor deposition (PVD) (dry techniques) or applied from solutions or dispersions in suitable solvents (paragraph 211) (per claims 12-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-4, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lennartz (US 2016/0315274 A1).

Regarding Claims 1-3, 9, 11, Lennartz teaches an organic light-emitting devices comprising (a) an anode, (i) a cathode, and (e) an emitting layer between the anode and cathode, comprising a luminescent organometallic complex X (phosphorescent emitter), a fluorescent emitter and a host compound (abstract). The phosphorescent emitter can be represented by Ir complexes (page 11) such as 

    PNG
    media_image6.png
    310
    823
    media_image6.png
    Greyscale
 
	The office notes that applicants’ specification shows suitable phosphorescent emitter as GF1


    PNG
    media_image7.png
    562
    669
    media_image7.png
    Greyscale

More specific ring system components examples are shown:

    PNG
    media_image8.png
    387
    666
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    398
    612
    media_image9.png
    Greyscale

The office especially notes a structural comparison of applicants’ C-6 and Lennartz’s BE-46:

    PNG
    media_image10.png
    191
    533
    media_image10.png
    Greyscale

The office notes that the lone methyl substituent of C-6 is a derivative of the above generic Rb5 which is preferably an alkyl group or an aryl group (specification page 43).  The office interprets this to mean the alkyl groups and aryl groups are exchangeable and the resultant metal complexes are suitable to meet the wavelength 
Lennartz teaches that the fluorescent emitter can be represent by FE-7 (page 25):


    PNG
    media_image11.png
    231
    855
    media_image11.png
    Greyscale


The office notes that applicant present a suitable fluorescent emitter as A-3


    PNG
    media_image12.png
    160
    556
    media_image12.png
    Greyscale

The office notes that FE-7 and A-3 are identical as all electronic and CIE chromaticity coordinate criteria are met by Lennartz.
As Lennartz teaches BE-46 and FE-7 are functionally equivalent and identical to applicants’ exemplified phosphorescent emitter and fluorescent emitter, respectively:
Expressions (1), (2), (3) and (6) are thus met (per claims 1-3 and 9).
Regarding Claim 4, Lennartz teaches the phosphorescent emitter can be represented by BE-46 (page 11):


    PNG
    media_image5.png
    258
    335
    media_image5.png
    Greyscale

BE-46 reads on applicants’ Formula 1 wherein Z1 is a phenyl; Z1 is a 5-membered ring heterocycle; A2 = C; B2 = N; B1 = C; M = Ir; n = 3, n =0 (per claim 4).

Regarding Claim 12-14, , Lennartz teaches an organic light-emitting devices  can be made by thermal evaporation, chemical vapor deposition (CVD), physical vapor deposition (PVD) (dry techniques) or applied from solutions or dispersions in suitable solvents (paragraph 211) (per claims 12-14).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 8.
Lennartz teaches an organic light-emitting devices comprising (a) an anode, (i) a cathode, and (e) an emitting layer between the anode and cathode, comprising a 
Lennartz fails to teach, suggest or offer guidance that would render obvious modifying the OLED structures to arrive at the limitations of independent claim 8.
Claims 8 and10 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786